Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Applicants’ Amendment to the Claims filed on 12/10/2020 is entered.
This application is a 371 of PCT/IB2014/058359 filed on 01/17/2014 and claims foreign priority benefit of EUROPEAN PATENT OFFICE (EPO) 13305053.4 filed on 01/17/2013.
Claims 1-23, 26, 30, 33, 37, 42-43 and 45-47 are cancelled.  Claim 48 is new.
Claims 24-25, 27-29, 31-32, 34, 35, 36, 38-39, 40-41, 44 and 48 are pending and examined in this office action.
 Information Disclosure Statement
	The IDS statements filed on 08/09/2021 have been considered by the examiner.
Response to Amendment
	Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn herein in view of the Applicants’ Amendment to the 
Nucleotide and/or Amino Acid Sequence Disclosures
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.

37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 44 is indefinite because it depends from claim 36 and is not remedial.  Claim 44 refers to “said at least one miRNA” but does not clarify if miR-124 must be measured. 
	Claim 48 is indefinite for the same reasoning as claim 36.  Claim 48 recites “at least one miRNA, including miR-124 in lines 4-5, but the use of open language “including miR-124” makes it unclear whether the phrase “said at least one miRNA” in lines 6 and again in line 7 actually require miR-124.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

Claims 24-25, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2011/0111976 to Fare et al, in view of Brown et al US2016/0041153 (published 02/11/2016, with US priority to PCT/US2012/050030 filed on 08/08/2012).  This is a new grounds of rejection.
Regarding claim 24, Fare et al (2011) teach a method comprising contacting a patient blood sample with a probe for miR-124 to measure a presence of miR-124 (Reference claims 1 and 6), where the patient is suspected of being exposed to an infectious agent. (Ref claim 11).  Further, Fare et al disclose that the infectious agent is a virus (i.e., hepatitis C virus (claim 15; “viruses” in para 0073, line 1).  
Regarding instant claim 25, Fare et al discloses the sample is “whole blood, blood plasma, blood serum”. (Reference claim 6).
Per instant claims 40-41, Fare et al teach that the measuring is by a nucleic acid probe specific to the miR-124 and detecting is by hybridization of the probe to the miR-124 (e.g. ref claim 12 and para 0075, lines 1-5; and showing miR-124 sequence in Table 1, Reference SEQ ID NO: 18).  Brown et al teach a nucleic acid probe is used to detect, measure, and selectively hybridize to the miRNA biomarker (e.g., para 0401).
Regarding claim 41, Fare et al discloses a miR-124a sequence (Table 1, SEQ ID NO: 18) having the RNA sequence: uuaaggcacgcggugaaugcca.  The instant SEQ NO: 87 is a 20 nt DNA probe to miR-124: attccgtgcgccacttacgg.  Thus, the instant probe of SEQ ID NO:87 is 100% matched to the Fare et al miR-124a sequence. It would have been prima facie obvious for one of ordinary skill in the art to have made a DNA 
However, Fare et al differs from the instant claims because although Fare et al teach a patient presumed to have been exposed to an infectious agent being a virus, they do not specify in a patient with an HIV infection.
Brown et al teach a method of measuring the presence of miR-124 biomarkers in a patient bodily fluid sample (e.g., para 0124; 0015; Table 5; Table 47) showing measuring the presence of miR-124 as discriminator of Inflammatory Disease).  Brown et al teach the bodily fluid includes peripheral blood, sera, and plasma, (reference claim 55).  In para 0396 (just below) Brown et al point to the biomarkers in Tables I-VI (e.g., see Table 5 listing miR-124) and suggest that HIV is a type of viral infection that can be assessed by their method (para 0106). Paragraph [0106] states:
The phenotype can be a premalignant condition, such as actinic keratosis, atrophic gastritis, leukoplakia, erythroplasia, Lymphomatoid Granulomatosis, preleukemia, fibrosis, cervical dysplasia, uterine cervical dysplasia, xeroderma pigmentosum, Barrett's Esophagus, colorectal polyp, or other abnormal tissue growth or lesion that is likely to develop into a malignant tumor. Transformative viral infections such as HIV and HPV also present phenotypes that can be assessed according to the invention.

[0396] The one or more miRNAs used to characterize a phenotype may be selected from those disclosed in PCT Publication No. WO2009/036236. For example, one or more miRNAs listed in Tables I-VI (FIGS. 6-11) therein can be used to characterize colon adenocarcinoma, colorectal cancer, prostate cancer, lung cancer, breast cancer, b-cell lymphoma, pancreatic cancer, diffuse large BCL cancer, CLL, bladder cancer, renal cancer, hypoxia-tumor, uterine leiomyomas, ovarian cancer, hepatitis C virus-associated hepatocellular carcinoma, ALL, Alzheimer's disease, myelofibrosis, myelofibrosis, polycythemia vera, thrombocythemia, HIV, or HIV-I latency, as further described herein.


One of ordinary skill in the art having the cited references before the time of the presently claimed invention would have been motivated to measure the level of the biomarker miR-124 in a patient sample, including a blood sample, where the patient is a patient with an HIV infection for expression level of miR-124 for the rational of assessing whether miR-124 was expressed or detectable in a blood sample from a patient with an HIV infection.  
It would have been obvious for one of ordinary skill in the art to measure various miRNA biomarkers, including miR-124 biomarker, in an HIV patient blood sample because miR-124 sequence was known and discloses in Fare and Brown suggests measuring biomarkers in blood patient samples of patients with HIV infections (for example, following para 0120, Table 1, line 11 recites:  “Viral Infections: HIV/AIDS Blood”). 
In view of the high skill in the art before the time of the presently claimed invention, it is considered that one of ordinary skill in the art having Fare and Brown references would have had a reasonable expectation of success to assay by known probe hybridization methods the HIV biomarker miR-124 in a patient blood sample specifically from a patient with an HIV infection to arrive at the presently claimed invention.
Response to Argument

The phenotype can be a premalignant condition, such as actinic keratosis, atrophic gastritis, leukoplakia, erythroplasia, Lymphomatoid Granulomatosis, preleukemia, fibrosis, cervical dysplasia, uterine cervical dysplasia, xeroderma pigmentosum, Barrett's Esophagus, colorectal polyp, or other abnormal tissue growth or lesion that is likely to develop into a malignant tumor. Transformative viral infections such as HIV and HPV also present phenotypes that can be assessed according to the invention.
In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Fare reference does not disclose HIV, the Brown reference does disclose HIV.
Further, the applicants’ argument regarding priority of Brown is unpersuasive because Brown et al US2016/0041153 was published 02/11/2016) with US priority to PCT/US2012/050030 filed on 08/08/2012.
Further, the applicants’ argument that Brown discloses miR-124 as a vesicle marker is unpersuasive.  Fare is the primary reference and discloses measuring miR-124 in a patient blood sample where the patient is suspected of being exposed to an infectious agent. (Ref claim 11).  Further, Fare et al disclose that the infectious agent is a virus (i.e., hepatitis C virus (claim 15; “viruses” in para 0073, line 1).  Brown is relied 

Allowable Subject Matter
Claims 27-29, 31-32, 34-35, 38-39 are allowed. 
The specific probes consisting of SEQ ID Nos 6-86 appear free of the prior art.  
Claims 36 and 44 appear free of the prior art.
Regarding new claim 48, the prior art does not teach or fairly suggest an in vitro or ex vivo screening assay by measuring miR-124 expression in one or more cells to test a candidate compound presumed effective in treating an HIV infection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636